Eric C. Sanders and Eric M.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 24, 2014

                                   No. 04-13-00156-CV

  GREEN TREE SERVICING, LLC and U.S. Bank as Trustee of the Servertis Fund I Trust
                    2009-2 Grantor Trust Series 2009-2,
                               Appellants

                                            v.

                         Eric C. SANDERS and Eric M. Sanders,
                                      Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2009-TA1-03197
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellees' Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court